NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE ALLEN BRITTON,                            No. 19-35782

                Plaintiff-Appellant,            D.C. No. 1:15-cv-02086-CL

 v.
                                                MEMORANDUM*
KLAMATH COUNTY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Lance Allen Britton appeals pro se from the district court’s judgment in his

42 U.S.C. § 1983 action alleging various constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004) (summary judgment); Milstein v. Cooley, 257 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1004, 1007 (9th Cir. 2001) (dismissal on the basis of absolute immunity). We

affirm. The district court properly dismissed Britton’s claims against defendants

Patridge and Vaughan because Patridge and Vaughn are entitled to prosecutorial

immunity. See Cousins v. Lockyer, 568 F.3d 1063, 1068 (9th Cir. 2009) (setting

forth the scope of prosecutorial immunity).

      The district court properly granted summary judgment on Britton’s Fourth

Amendment claim because the claim is time-barred. See Or. Rev. Stat. § 12.110(1)

(providing a two-year statute of limitations for personal injury actions); Douglas v.

Noelle, 567 F.3d 1103, 1009 (9th Cir. 2009) (explaining that the statute of

limitations for a § 1983 claim is the state law statute of limitations for personal

injury cases).

      The district court properly granted summary judgment on Britton’s false

arrest and malicious prosecutions claims because Britton failed to raise a genuine

dispute of material fact as to whether there was no probable cause for his arrest.

See Yousefian v. City of Glendale, 779 F.3d 1010, 1014, n.1 (9th Cir. 2015) (the

absence of probable cause is an essential element of a § 1983 false arrest claim);

Awabdy v. City of Adelanto, 368 F.3d 1062, 1064, 1066 (9th Cir. 2004) (a

malicious prosecution claim requires the absence of probable cause; a grand jury

indictment constitutes prima facie evidence of probable cause).

      The district court properly granted summary judgment on Britton’s


                                           2                                    19-35782
Fourteenth Amendment claim based on his pre-trial detention because Britton

failed to raise a genuine dispute of material fact as to whether his confinement put

him at a substantial risk of suffering serious harm. See Castro v. v. County of Los

Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc) (a pre-trial detainee

bringing a Fourteenth Amendment conditions of confinement claim must

demonstrate that the conditions “put the plaintiff at substantial risk of suffering

serious harm”).

      The district court properly granted summary judgment on Britton’s

supervisory liability claims against defendants Rowley, Davidson, and Skrah

because Britton failed to raise a genuine dispute of material fact as to whether

these defendants were personally involved in any constitutional violations, or

engaged in any wrongful acts causally connected to any constitutional violations.

See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (explaining that a

defendant may only be held liable as a supervisor under § 1983 where the

defendant was personally involved in the constitutional violation, or where the

defendant’s wrongful acts are causally connected to the violation).

      The district court properly granted summary judgment on Britton’s

municipal liability claim because Britton failed to raise a genuine dispute of

material fact as to whether the county maintained a custom or policy that inflicted

any constitutional injury. See Rodriguez v. County of Los Angeles, 891 F.3d 776,


                                           3                                     19-35782
802-03 (9th Cir. 2018) (requirements for municipal liability under § 1983).

      The district court did not abuse its discretion by denying Britton’s motions

for appointment of counsel because Britton failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (standard

of review and requirements for appointment of counsel).

      We reject as without merit Britton’s contentions that the magistrate judge

engaged in misconduct.

      We do not consider arguments or allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         4                                    19-35782